         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 1 of 26




                                EXHIBIT A
                  TRADE ASSOCIATION MEETINGS - ATTENDEES


                                     June 5-8, 2011
                       HDMA Business and Leadership Conference
                       JW Marriott, Desert Ridge, Phoenix, Arizona

Apotex:       Valerie Magerkurth; and Brian Magerkurth (Executive Vice President, Global
              Supply Operations)

Fougera:      Walt Kaczmarek (Senior Vice President, Commercial Operations); and Dave
              Klaum (Senior Vice President and General Manager)

Greenstone: Rob Sanderson (National Accounts Director)

Lupin:        Dave Berthold (Vice President, Sales, U.S. Generics); and Steve Ater (Sales
              Director).

Mylan:        Andrea Morris (Director MPI Commercial Operations); Gary Tighe (National
              Accounts Director)

Sandoz:       Steven Greenstein (Director, Key Customers)

Upsher-Smith: Mike Muzetras (Senior National Accounts Manager), David Zitnak (National
              Accounts Senior Director), Doug Zitnak (National Accounts Senior Director);
              Mike McBride (VP, Partner Relations); and Brad Leonard (Senior Director,
              National Accounts)


                                    October 1-3, 2012
                                GPhA Technical Conference
                                   Bethesda, Maryland

Actavis:      Joyce Del Guadio, Executive Director, Regulatory Affairs

Apotex:       Bruce Clark, Senior Vice President, Scientific and Regulatory Affairs

Dr. Reddy’s: Nick Cappuccino, Vice President and Head of Global Quality

Impax:        Marcy Macdonald, Vice President, Regulatory Affairs

Mylan:        Marcie McClintic, Vice President and General Counsel

Perrigo:      Richard Stec, Vice President, Global and Regulatory Affairs

                                              1
          Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 2 of 26




Teva:          Debbie Jaskot, Vice President, U.S. Generic Regulatory Affairs and North
               American Policy; Jonathan Kafer, Vice President of Sales and Marketing

Other Defendants with representative attendees: Akorn, Aurobindo, Breckenridge, Dr. Reddy’s
Fougera, Glenmark, Heritage, Impax, Lannett, Lupin, Par, Sandoz, Sun, Taro, UDL, and Upsher-
Smith.

                                    February 20-22, 2013
                                    GPhA Annual Meeting
                                      Orlando, Florida

Actavis:       Sigurdur Olafsson, President

Mylan:         Anthony Mauro, President

Teva:          Allan Oberman, President and CEO

Sandoz:        Don DeGolyer, President

Other Defendants with representative attendees: Akorn, Amneal, Apotex, Breckenridge, Dr.
Reddy’s, Endo, Glenmark, Greenstone, Heritage, Impax, Lupin, Par, Pfizer, Rising, Sun (through
Caraco), VersaPharm, Wockhardt, and Zydus.

                                February 24-27, 2013
               ECRM Retail Pharmacy Generic Pharmaceuticals Conference
                        Sheraton Dallas Hotel in Dallas, Texas

Defendants with representative attendees: Actavis, Apotex, Aurobindo, Dr. Reddy's, Heritage,
Par, Perrigo, Sandoz, Sun, Taro, Teligent, West-Ward, and Zydus.

                                   June 2-5, 2013
                     HDMA 2013 Business and Leadership Conference
                                 Orlando, Florida

Actavis:       Andrew Boyer, President and CEO, North America Generics, Marc Falkin, Vice
               President of Purchasing; Maureen Barrett, Director of National Accounts;
               Anthony Giannone, National Accounts Director

Apotex:        Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
               National Sales Director; James Van Lieshout, Vice President, Sales; Jane
               Williams, Vice President Specialty Generic Sales

Aurobindo:     Julie Faria, Senior Manager, Sales Operations and Contact Administration

Citron:        Karen Strelau, Vice President, Sales; Laura Short, Associate Vice President, Sales

                                                2
         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 3 of 26




Dr. Reddy’s: Victor Borelli (Vice President and Head, National Accounts, North America
             Generics); Michael Burton (Director National Accounts, Health Systems); Joshua
             Hudgens (Director of Purchasing); Patricia Wetzel (Senior Director, National
             Accounts)

Glenmark:     Christopher Bihari, Director National Accounts

Heritage:     Neal O’Mara, National Accounts Manager; Anne Sather, National Account
              Manager

Lannett:      Kevin Smith, Vice President of Sales; Grace Wilks, Director, Sales and
              Marketing; Tracy Sullivan, Director of National Accounts; Robert Foley,
              Marketing Manager; Lauren Carotenuto, National Accounts; and Justin
              McManus, National Accounts.

Mylan:        Janet Bell, National Accounts Director; Joseph Duda, Vice President, North
              America Sales Operations and Customer Excellence; Edgar Escoto, National
              Accounts Director; Kevin McElfresh, Executive Director, National Accounts;
              James Nesta, Vice President of Sales; Robert O’Neill, Vice President; Sean
              Reilly, Key Account Manager; John Shane, Director of National Trade Accounts;
              Gary Tighe, National Accounts Director; Lance Wyatt, National Accounts
              Director; Michael Aigner, Director, National Accounts; John Baranick, Director,
              Trade Relations; Danielle Barill, Director, Sales Support and Customer Relations;
              Andrew Dobbs, Manager, Supplier Trade Relations; Richard Isaac, Senior
              Manager, Strategic Accounts; Christopher Neurohr, Director, National Accounts;
              Jim Nesta, National Account Manager

Par:          Jon Holden, Vice President of Sales; Sandra Bayer, National Accounts Manager;
              Peter Gargiulo, Director, National Accounts; Christopher Neurohr, Director,
              National Accounts; John Bullock, National Accounts Director

Sandoz:       Alan Ryan, Associate Director, National Accounts; Dawn Doggett, National
              Trade Affairs Executive, Managed Markets

Sun:          Scott Littlefield, Trade Director, National Account Director; Daniel Schober,
              Associate Vice President, Trade Sales; David Moody, CEO, Mutual; David
              Simoneaux, Marketing Coordinator, Mutual

Teva:         Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
              Director; Jeffrey Herzfeld, Senior Vice President, Commercial Operations and
              America Strategy; Jessica Peters, National Accounts Manager; Teri Sherman,
              National Accounts Director; Christine Baeder, Senior Director Customer
              Operations; Andrew Boyer, Senior Vice President, Generic Sales and Marketing;
              Marc Falkin, Vice President, Purchasing; Christopher Doerr, Director Trade
              Relations

                                               3
         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 4 of 26




Upsher-Smith: JoAnn Gaio (Sr. National Account Manager, Trade), Brad Leonard (Senior
              Director, National Accounts), Mike Muzetras (Senior National Accounts
              Manager), David Zitnak (National Accounts Senior Director), Doug Zitnak
              (National Accounts Senior Director); Mike McBride (VP, Partner Relations); and
              Jim Maahs (Sr. Director, Sales and Marketing).

VersaPharm: Steve McCune, Chief Sales and Marketing Officer

West-Ward: Mark Boudreau, Executive Director of National Sales; Paul Kersten, Vice
           President, Sales and Marketing; Neal Gervais, National Account Director; John
           Kline, National Account Director; Joseph Ruhmel, National Account Director;
           Marik Soudreau, Executive Director, National Sales; Steven Snyder, National
           Account Director

Zydus:        Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
              Manager; Marc Kikuchi, Senior Vice President, Global Generics; Phyllis Kidder,
              Senior Vice President, Global Generics; Kristy Ronco, Associate Vice President,
              National Accounts

Other Defendants with representative attendees: Amneal, Breckenridge, Endo, Greenstone,
Lupin, Pfizer, and Wockhardt.

                                   June 4-5, 2013
                GPhA Chemistry, Manufacturing and Controls Workshop
                                Bethesda, Maryland 1

Apotex:       Kiran Krishnan, Vice President, Regulatory Affairs

Dr. Reddy’s: Nick Cappuccino, Vice President and Head of Global Quality

Impax:        Marcy Macdonald, Vice President Regulatory Affairs

Perrigo:      Richard Stec, Vice President Global Regulatory Affairs

Sandoz:       Alison Sherwood, Associate Director, Regulatory Affairs

Other Defendants with representative attendees: Actavis, Amneal, Breckenridge, Endo, Fougera,
Glenmark, Heritage, Hi-Tech, Impax, Lannett, Morton Grove, Mylan, Par, Rising, Sun, Taro,
Teva, UDL, Upsher-Smith VersaPharm, and Zydus.




1
 2013 CMC Workshop Past Attendees, ASSOCIATION FOR ACCESSIBLE MEDICINES,
https://www.gphaonline.org/events/2013-cmc-workshop-past-attendees.
                                            4
          Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 5 of 26




                                   August 10-13, 2013
                              NACDS 2013 Total Store Expo
                     Sands Expo Convention Center, Las Vegas, Nevada

Actavis:       Michael Baker, Executive Vice President, Trade and Sales Department; Andrew
               Boyer, President and CEO, North America Generics; Napolean Clark, Vice
               President of Marketing; Michael Dorsey, Director of National Accounts; Marc
               Falkin, Vice President of Purchasing; Anthony Giannone, National Accounts
               Director; Megan Gorman, Senior Marketing Manager; Maureen Meehan, Director
               of National Accounts; Cindy Stevens, Director of National Accounts; Nancy
               Baran, Director, Customer Relations; Kathleen Conlon, Director, Contract
               Administration; Lisa Fiveash, National Account Representative; Rob Hooper,
               Senior Marketing Manager; Richard Rogerson, Senior Director, New Products;
               Allan Slavsky, Sales Consultant; Michael Reed, Executive Director, Trade
               Relations; Paul Reed, Senior Director, Trade Sales and Development; John Shane,
               Director, Trade Relations; Michael Dorsey, Director, National Accounts

Apotex:        Tom Axner, National Sales Director, Distribution; Tim Berry, National Account
               Manager; Gwen Copeland, Manager, National Accounts; John Crawford,
               National Account Director; Sam Boulton, Director, National Accounts; Jeffrey
               Hampton, Senior Vice President and National Manager, US and Latin America;
               Niki Hinman Smock, National Account Manager; David Kohler, Vice President
               and General Manager; Chirag Patel, Marketing Director, National Accounts;
               Shannon Price, Senior Marketing Director; Bob Simmons, National Accounts
               Director; Debbie Veira, National Accounts Manager; Pat Walden, Senior
               Marketing Manager; Corey Anquetil, Director, Strategic Sales National Accounts;
               Beth Hamilton, Vice President, Marketing and Portfolio Strategy, Sales and
               Marketing; Tina Kaus, National Accounts Director; James Van Lieshout, Senior
               Director, Commercial Operations; Pat Walden, Senior Marketing Manager

Aurobindo:     Stuart Blake, Director, National Accounts; Robert Cunard, CEO; Patrick
               Santangelo, Senior Director, Sales; Anthony Thomassey, Director National
               Accounts

Citron:        Vimal Kavuru, CEO

Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and Head,
             National Accounts, North America Generics; Jinping McCormick, Vice President
             Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry
             Knupp, Director of National Accounts; Gary Benedict, Executive Vice President;
             Umang Vohra, Executive Vice President and Head of North America Generics

Glenmark:      Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President, Sales and
               Marketing; Paul Dutra, Executive Vice President; Jessica Cangemi, Director,
               Sales and Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin,

                                               5
         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 6 of 26




              Director, Sales; Stephanie Picca, Manager, Sales and Marketing; Terry Coughlin,
              Executive Vice President and Chief Operating Officer

Heritage:     Allen Dunehew, President and CEO; Matt Edelson, Senior Director of Sales;
              Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Neal O’Mara, National
              Accounts Manager; Anne Sather, National Account Manager; Gina Gramuglia,
              Commercial Operations

Lannett:      Arthur Bedrosian, President and CEO; William Schreck, Chief Operating Officer;
              Justin McManus, Director, National Accounts; Kevin Smith, Vice President,
              Sales and Marketing; Tracy Sullivan, National Accounts Manager; Lauren
              Carotenuto, National Accounts Representative; Michael Block, Business
              Development Manager

Mylan:        James Nesta, Vice President of Sales; Michael Aigner, Director, National
              Accounts; Joseph Duda, President; Kevin McElfresh, Executive Director,
              National Accounts; Robert O’Neill, Vice President; Robert Potter, Senior Vice
              President, North America and Channel Development; Lance Wyatt, National
              Accounts Director; Matt Cestra, Senior Director Marketing; Rodney Emerson,
              Director, Pricing and Contracts; Edgar Escoto, National Accounts Director;
              Stephen Krinke, National Accounts Manager; Damon Pullman, West Regional
              Account Manager; Sean Reilly, Key Account Manager; John Baranick, Director,
              Trade Relations; Shane Bartolo, Senior Specialist, Sales Administration; Vive
              Bridges, Senior Director of Global Events; Martin Fletcher, Senior Director,
              Commercial Business and Purchasing; Ron Graybill, Vice President Managed
              Markets; Adrienne Helmick, Associate Product Manager, Marketing; Chad
              Holland, Vice President, Commercial Operations; Heather Paton, Vice President
              Sales; Bipan Singh, Director, Marketing; Tom Theiss, Director, Trade Relations;
              Christine Waller, Senior Manager, North America Communications

Par:          Jon Holden, Vice President of Sales; Michael Altamuro, Vice President
              Marketing and Business Analytics; Renee Kenney, Senior Advisor, Generic Sales,
              Senior Advisor Generic Sales; Karen O’Connor, Vice President, National
              Accounts; Rick Guillory, Vice President of National Accounts; Gerald Burton,
              Vice President of National Accounts; Christine Caronna, Director National
              Accounts; Rich Franchi, Vice President, Sales; Kim Rothofsky, Senior Director,
              Trade Relations; Scott Littlefield, Trade Director; Brent Bumpas, National
              Account Director, Trade; Kevin O’Brien, Senior Director Payer Markets; Warren
              Pefley, Vice President, Sales and Marketing; Charles “Trey” Probst, Vice
              President; Kelly Bachmeier, Director, National Accounts; Sandra Bayer, Senior
              Director, National Accounts; James Burnett, National Accounts Manager; Walter
              Busbee, Director National Accounts; Lori Minnihan, Associate Director, Trade
              Pricing Operations; Spike Pannell, National Account Manager; Sandra Parker,
              Deputy Compliance Officer; Michael Reiney, Vice President, Purchasing; Jeremy
              Tatum, Director, Market Insights; Darren Hall, Director, National Accounts

                                              6
        Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 7 of 26




Perrigo:      Christopher Kapral, Senior Vice President, Consumer Healthcare Sales; Christian
              Strong, Senior Vice President, Diabetes Care; Mark Walin, Vice President,
              Consumer Healthcare Sales; John Wesolowski, Acting General Manager; Philip
              Willis, Innovation and Marketing Strategy; Tom Cotter, Vice President, OTC
              Marketing; Andrea Felix, National Account Executive; Kara Goodnature,
              Marketing Manager; Ori Gutwarg, National Account Executive; Pete Haakenstad,
              National Account Manager; Larry Hudson, Animal Health; H. James
              Booydegraaff, Associate Director, Marketing; Andy Kjeelberg, Vice President,
              Consumer Healthcare Sales; John Klingenmeyer, Vice President, Consumer
              Healthcare Sales; Shelley Kocur, Senior Director, Service and Customer Supply
              Chains; Elizabeth Lowney, Strategic and Pipeline Plan Manager; Katie
              McCormack, National Account Manager; Richard McWilliams, Senior Vice
              President and General Manager; Kristine Milbocker, Trade Relations Planner;
              Troy Pelak, Vice President, Consumer Healthcare Sales; Tony Polman, National
              Account Executive; Neal Wilmore, Vice President Commercial Operations,
              Animal Health; Michael Yacullo, Vice President, Consumer Healthcare Sales;
              Tom Zimmerman, Vice President and General Manager

Sandoz:       Peter Goldschmidt, President Sandoz US and Head North America; Armando
              Kellum, Vice President, Sales and Marketing; Paul Krauthauser, Senior Vice
              President, Sales and Marketing; Della Lubke, National Account Executive;
              Steven Greenstein, Director, Key Customers; Christopher Bihari, Director, Key
              Customers; Anuj Hasija, Executive Director, Key Customers

Sun:          William Everett, National Trade Account Manager; Wayne Fallis, Director,
              National Accounts; Steven Goodman, Director Marketing, Generics; Susan
              Knoblauch, Senior Manager, Sales; GP Singh Sachdeva, President of Sun
              Pharmaceuticals, USA; Grace Shen, Vice President, Marketing; Steven Smith,
              Senior Director of Sales; Christopher Bihari, Director, Key Customers; Michael
              Perfetto (Generic Rx and OTC)

Taro Israel: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Group
             Vice President and Chief Commercial Officer of the Generic Rx Business;

Taro USA:     Sheila Curran, Vice President, Sales Operations; Howard Marcus, Vice President
              Sales and Marketing; Doug Statler, Senior Director, Head of Sales; Elizabeth
              Guerrero, Director, Corporate Accounts, Managed Care; Carlton Holmes, Vice
              President Marketing; Tim Kiernan, Director of Marketing Analytics

Teva:         Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
              Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer
              North America Generics; Kevin Galowina, Head of Marketing Operations; Jessica
              Peters, Manager of Corporate Accounts; Allan Oberman,President and CEO Teva
              Americas Generics; Jennifer Chang, Director, Marketing; Scott Goldy, Director,
              National Accounts; Christine Baeder, Senior Vice President, Customer and
              Marketing Operations; Christopher Doerr, Senior Director, Trade Operations;
                                              7
         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 8 of 26




              Kevin Green, Associate Vice President, National Accounts; Jeffrey Herzfeld,
              Senior Vice President, US Specialty Medicines; Jonathan Kafer, Executive Vice
              President, Sales and Marketing; Kayla Kelnhofer, National Account Executive;
              Jennifer King, Director, New Product Marketing; David Marshall, Vice President
              of Operations; Jerry Moore, Director, State Government Affairs; Teri Sherman,
              Director National Accounts; Jason Nagel, Associate Director; John Wodarczyk,
              Director, Customer Relations

West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman, Marketing
           Manager; Tareq Darwazeh, National Accounts Senior Manager; Paul Markowitz,
           Director, National Accounts; Ernesto Cividanes, Manager, Trade Relations

Zydus:        Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
              Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau,
              Executive Vice President Sales and Marketing; Elizabeth Purcell, Senior Director,
              Marketing and Portfolio Management; Ganesh Nyak, Chief Operating Officer and
              Executive Director; Daniel Lukasiewicz, Senior Manager, Marketing Operations;
              Sharvil Patel, Deputy Managing Director

                          September 29 – October 2, 2013
                  HDMA 2013 Annual Board and Membership Meeting
                       White Sulphur Springs, West Virginia

Apotex:       Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
              Commercial Operations; James Van Lieshout, Vice President, Sales, Retail
              Division; Jeff Watson, President

Mylan:        Joseph Duda, President; Anthony Mauro, Senior Vice President; Robert O’Neill,
              Vice President, Commercial Operations; Robert Potter, Senior Vice President,
              North America; Robert Tighe, CFO

Teva:         Robert Tighe, Chief Financial Officer, North America; Theresa Coward, Senior
              Director, National Sales; Christopher Doerr, Director, Trade Operations; David
              Rekenthaler, Vice President Sales, US Generics; Christine Baeder, Senior
              Director, Customer Operations

                                  October 28-30, 2013
                             GPhA Fall Technical Conference
                               North Bethesda, Maryland

Apotex:       Kiran Krishnan, Vice President, Regulatory Affairs

Dr. Reddy’s: Nick Cappuccino, Vice President and Head of Global Quality

Impax:        Marcy Macdonald, Vice President Regulatory Affairs

                                              8
         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 9 of 26




Mylan:        Dan Snider, Vice President Morgantown RD, Marcie McClintic, Vice President
              and Chief of Staff, Carmen Shepard, Senior VP Global Policy and Regulatory

Perrigo:      Richard Stec, Vice President, Global Regulatory Affairs

Other Defendants with representative attendees: Actavis, Akorn, Amneal, Breckenridge,
Fougera, Glenmark, Heritage, Hi-Tech, Lannett, Lupin, Par, Rising, Sandoz, Sun, Taro, Teligent,
Teva, UDL, Upsher-Smith, Versapharm, Wockhardt, and Zydus.

                                    February 19-21, 2014
                                    GPhA Annual Meeting
                                      Orlando, Florida

Apotex:       Jeff Watson, President, North America

Mylan:        Andrea Miller, Senior Vice President, Head of Global Complex Products
              Operations; Marcie McClintic Coates, Vice President and Head of Global
              Regulatory Affairs; Anthony Mauro, President

Perrigo:      Douglas Boothe, President of Generics Division; Judy Brown, CFO; Joseph Papa,
              Chairman and CEO; Richard Stec, VP Global Regulatory Affairs

Sandoz:       Carlos Sattler, Vice President, Clinical Development and Medical Affairs

Taro:         Ara Aprahamian, VP Sales & Marketing; Kim DiPadova

Teligent:     Jason Grenfell-Gardner, President and CEO; Thomas Vandervort, Director
              Business Development

Teva:         Allan Oberman, President and CEO

Other Defendants with representative attendees: Actavis, Breckenridge, Dr. Reddy’s, Epic,
Heritage, Hi-Tech, Impax, Lupin, Mylan, Par, Sun, Upsher-Smith, Wockhardt, and Zydus.

                                 February 23-26, 2014
               ECRM Retail Pharmacy Efficient Program Planning Session
               Omni Amelia Island Plantation Resort, Amelia Island, Florida

Defendants with representative attendees: Actavis, Apotex, Citron, Dr. Reddy's, Heritage,
Lannett, Par, Perrigo, Sandoz, Sun, Teligent, Taro, West-Ward, and Zydus.




                                               9
        Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 10 of 26




                                March 9-12, 2014
           HDMA Distribution Management Conference and Technology Expo
                             Palm Desert, California 2

Defendants with representative attendees: Actavis, Mylan, Par, Taro, Teva, and Upsher-Smith.

                                   April 1, 2014
                    HDMA Sixth Annual CEO Roundtable Fundraiser
                                New York, New York

Actavis:      Andrew Boyer, Senior Vice President, US Generics Sales and Marketing;
              Napolean Clark, Executive Director, US Generics Marketing; Marc Falkin, Vice
              President, Marketing, Pricing, and Contracts; Anthony Giannone, Executive
              Director, Sales; Rick Rogerson, Director, Pricing

Apotex:       Beth Hamilton, Director, National Sales; Jeffrey Hampton, Senior Vice President,
              Commercial Operations; James Van Lieshout, Vice President, Sales; Jeff Watson,
              President, US and Canada Commercial

Aurobindo:    Robert Cunard, CEO; Paul McMahon, Senior Director Commercial Operations

Citron:       Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
              Executive Vice President, Sales and Marketing

Mylan:        Joseph Duda, President; Hal Korman, Executive Vice President and Chief
              Operating Officer; Anthony Mauro, Senior Vice President, and President of North
              America; James Nesta, Vice President of Sales; Robert Potter, Senior Vice
              President, North America National Accounts and Channel Development; Joseph
              Zenkis, Vice President, North America Sales and Channel Strategy

Sandoz:       Anuj Hasija, Executive Director, Key Accounts; Armando Kellum, Vice
              President, Contracts, Pricing, and Business Analytics; Kirko Kirkov, Executive
              Director, Key Accounts; Scott Smith, Vice President, Commercial Operations

Teva:         Maureen Cavanaugh, Senior Vice President, Sales and Marketing; Christopher
              Doerr, Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President, US
              Trade Relations, Specialty Medicines; David Rekenthaler, Vice President Sales




2
  2015 Distribution Management Conference, Previous Attendees, HDMA, Google Cache,
https://webcache.googleusercontent.com/search?q=cache:tavttopjP9kJ:https://www.healthcaredist
ribution.org/events/2015-distribution-management-conference/previous-
attendees+&cd=1&hl=en&ct=clnk&gl=us.
                                              10
       Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 11 of 26




                                   April 26-29, 2014
                               NACDS 2014 Annual Meeting
                                  Scottsdale, Arizona

Actavis:      Andrew Boyer, President and CEO, North America Generics; Marc Falkin, Vice
              President of Purchasing; Sigurdur Olafsson, President; Paul Reed, Senior Director
              of Trade and Sales Development; Robert Stewart, Chief Operating Officer; Paul
              Bisaro, Board Member; Jean-Guy Goulet, Regional President, Canada Generics;
              Michael Reed, Executive Director, Trade Relations; John Shane, Director, Trade
              Relations

Apotex:       Jeff Watson, President, Global Generics; Sam Boulton, Director of National
              Accounts; Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice
              President and General Manager, US and Latin America; David Kohler, Vice
              President and General Manager; Corey Anquetil, Director, Strategic Sales North
              America; Buddy Bertucci, Vice President, Institutional Sales; Beth Hamilton,
              Vice President, Marketing and Portfolio Strategy, Sales and Marketing; James
              Van Lieshout, Sr. Director, Commercial Operations; Peter Hardwick, Senior Vice
              President, Sales and Marketing, Canada

Aurobindo:    Robert Cunard, CEO; Paul McMahon, Senior Director Commercial Operations;

Citron:       Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
              Executive Vice President, Sales and Marketing

Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and Head,
             National Accounts, North America Generics; Jinping McCormick, Vice President
             Rx Marketing, US Generics; Michael Allen, Vice President and Head, Rx
             Products, North America Generics; Milan Kalawadia, Vice President, OTC
             Division

Glenmark:     Jim Brown, Vice President of Sales; James Grauso, Executive Vice President,
              North America Sales

Heritage:     Jeffrey Glazer, CEO

Mylan:        Joseph Duda, President; Anthony Mauro, Chief Commercial Officer; James
              Nesta, Vice President of Sales; Hal Korman, Executive Vice President and Chief
              Operating Officer; Robert Potter, Senior Vice President, North America and
              Channel Development; Rob O’Neill, Head of Sales; John Munson, Vice President
              Global Accounts Mylan

Par:          Jon Holden, Vice President of Sales; Paul Campanelli, President; Renee Kenney,
              Senior Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas,
              National Account Director, Trade; Michael Altamuro, Vice President, Marketing
              and Business Analytics; Antonio Pera, Chief Commercial Officer
                                              11
         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 12 of 26




Perrigo:      Doug Boothe, President Generics Division, Impax; Scott Jamison, Executive Vice
              President and General Manager; Christopher Kapral, Senior Vice President,
              Consumer Healthcare Sales; Mark Walin, Vice President, Consumer Healthcare
              Sales; John Wesolowski, Acting General Manager; Andy Kjellberg,Vice
              President, Consumer Healthcare Sales; Jeff Needham, Executive Vice President
              and General Manager, Consumer Healthcare; Tony Polman, National Account
              Executive

Sandoz:       Peter Goldschmidt, President Sandoz, US and Head, North America; Steven
              Greenstein, Director, Key Customers; Anuj Hasija, Executive Director Key
              Customers; Armando Kellum, Vice President, Sales and Marketing; Kirko
              Kirkov, Executive Director, Key Customers; Scott Smith, Vice President Sales
              and Marketing; Dave Picard, Vice President, Biosimilars and Injectables; Claude
              Dupuis, Director of Corporate Accounts Ontario and Western Canada; Jacquelin
              Gagnon, Vice President, Sales and Marketing, Canada; Michel Rubidoux,
              President and General Manager, Canada

Sun:          GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Steve Smith, Senior
              Director of Sales; Steven Goodman, Director Marketing, Generics; Michael
              Perfetto (Generic RX and OTC)

Taro Israel: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
             Commercial Officer

Taro USA:     Alex Likvornik, Senior Director, Strategic Pricing and Marketing; Elizabeth Ivey,
              Vice President, Sales and Marketing

Teva:         Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
              America Generics; Allan Oberman, President and CEO Teva Americas Generics;
              Theresa Coward, Senior Director, National Sales; Christopher Doerr, Director,
              Trade Operations; David Rekenthaler, Vice President Sales, US Generics;
              Christine Baeder, Senior Director, Customer Operations; Jeffrey Herzfeld, Senior
              Vice President US Specialty Medicines; David Marshall, Vice President of
              Operations; Michael Reid, Vice President, Corporate and Retail Sales; Michael
              Sine, Director, Corporate Account Group; Douglas Sommerville, Senior Vice
              President and General Manager, Canada

Zydus:        Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
              Vice President, Sales; Scott Goldy, Director, National Account; Kevin Green,
              Vice President, National Accounts




                                              12
        Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 13 of 26




                                 May 12-15, 2014
                       MMCAP 2014 National Member Conference
                             Bloomington, Minnesota

Actavis:      Mark Blitman, Executive Director of Sales for Government Markets

Apotex:       Bob Simmons, National Account Director

Lannett:      Tracy Sullivan, National Account Manager

Mylan:        Janet Bell, Director, National Accounts

Heritage:     Anne Sather, National Account Manager

Par:          Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
              National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
              President, National Accounts

Perrigo:      Pete Hakenstad, National Account Manager

Teva:         Nick Gerebi, National Account Manager

West-Ward: Mark Boudreau, Executive Director of National Sales

                                    June 1-4, 2014
                     HDMA 2014 Business and Leadership Conference
                      JW Marriott Desert Ridge, Phoenix, Arizona 3

Actavis:      Maureen Barrett, Director of National Accounts; Marc Falkin, Vice President of
              Purchasing; John Fallon, Director of National Accounts; Anthony Giannone,
              National Accounts Director; Andrew Boyer, Senior Vice President, Generic Sales
              and Marketing; Richard Rogerson, Executive Director Pricing and Business
              Analytics

Apotex:       Bob Simmons, National Account Director; Jeffrey Hampton, Vice President,
              Commercial Operations; Beth Hamilton, National Sales Director; Tina Kaus,
              National Accounts Director; James Van Lieshout, Vice President, Sales; Jane
              Williams, Vice President Specialty Generic Sales

Aurobindo: Julie Faria, Senior Manager, Sales


3
  DMC and Expo, HDA, Previous Attendees,
https://webcache.googleusercontent.com/search?q=cache:tavttopjP9kJ:https://www.healthcaredist
ribution.org/events/2015-distribution-management-conference/previous-
attendees+&cd=1&hl=en&ct=clnk&gl=us.
                                             13
       Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 14 of 26




Citron:       Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President, Sales
              and Marketing

Dr. Reddy’s: Chris Costa, Vice President of Sales; Mike Allen, Vice President and Head, Rx
             Generics; Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
             Director of Purchasing; Katherine Neeley, Associate Director; Gunjan Patel, Sales
             Analyst

Glenmark:     Christopher Bihari, Director National Accounts

Heritage:     Anne Sather, National Account Manager; Neal O’Mara, National Accounts
              Manager; Jeffrey Glazer, Chairman and CEO; Jason Malek, Senior Vice
              President, Commercial Operations; Matthew Edelson, Associate Director,
              National Accounts

Lannett:      Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
              National Accounts; Grace Wilks, Director Sales and Marketing; Justin McManus,
              Director, National Accounts and Sales; Lauren Carotenuto, National Account
              Representative

Mylan:        Richard Isaac (Senior Manager, Strategic Accounts); Joseph Duda (President);
              Edgar Escoto (National Accounts Director); James Nesta (Vice President of
              Sales); Lance Wyatt (National Accounts Director); Michael Aigner (Director,
              National Accounts); John Baranick (Director of Trade Relations); Joseph Zenkus
              (Vice President, North America Sales and Channel Strategy); Frank Mullery
              (Senior Director and Controller); Todd Bebout (Vice President, North America
              Supply Chain Management); Janet Bell (Director, National Accounts); Steven
              Krinke (National Account Manager); Robert O’Neill (Head of Sales Generic
              North America); Sean Reilly (National Account Manager); John Shane (Trade
              Relations); Erik Williams (Vice President North America Pricing and Contracts)

Par:          Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
              National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
              President, National Accounts; Brent Bumpas, National Account Executive; Lisa
              Walker, Associate Director; Michael Reiney, Vice President, Sales; Charles
              “Trey” Propst, Vice President, National Accounts; Warren Pefley, Director,
              National Accounts

Sandoz:       Lisa Badura, Director, National Accounts Sales; Anuj Hasija, Key Account
              Executive Director; Kirko Kirkov, Key Account Executive Director; Ryan Alan,
              Associate Director, National Accounts; Sean Walsh, Key Account Manager;
              James Hendricks, Key Account Executive Director; Della Lubke, Director,
              National Accounts; David Picard, Vice President, Generic Sales; Christopher
              Bihari, Director, National Sales; Steve Greenstein, Director, National Accounts



                                              14
         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 15 of 26




Sun:          Daniel Schober, Associate Vice President, Trade Sales; Scott Littlefield, Trade
              Director, National Account Executive; Steven Smith, Senior Director of Sales;
              Susan Knoblauch, Senior Manager, Sales

Taro USA:     Anand Shah, Associate Director Sales Operations

Teva:         Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
              Director; Christopher Doerr, Director, Trade Operations; Daniel Driscoll, Vice
              President Institutional Sales and Marketing; Jeffrey Herzfeld, Senior Vice
              President; Jeff McClard, Senior Director, National Accounts; Jessica Peters,
              Director, National Accounts; Teri Sherman, National Accounts Director; Cassie
              Dunrud, Associate Director; David Rekenthaler, Vice President, Sales, US
              Generics; Marc Falkin, Vice President, Marketing, Pricing, and Contract
              Operations; Nisha Patel, Director; Nick Gerebi, Director National Accounts

Upsher-Smith: JoAnn Gaio (Senior National Account Manager, Trade); Scott Hussey (Senior
              Vice President, Global Sales); Jim Maahs (Senior Director); Michael McBride
              (Associate Vice President, Partner Relations); Mike Muzetras (Senior National
              Accounts Manager); Doug Zitnak (National Accounts Senior Director)

West-Ward: Mark Boudreau, Executive Director of National Sales; Jeff Ruhland, Associate
           Manager, Supply Chain and Warehouse; Joseph Ruhmel, National Account
           Director; Steven Snyder, National Account Director

Zydus:        Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
              Manager; Marc Kikuchi, Senior Vice President, Global Generics; Maria
              McManus, Corporate Account Manager; Jodi Weber, Corporate Account
              Manager; Louis Pastor, Senior Director, Trade Operations

Other Defendants with representative attendees: Amneal, Camber, Breckenridge, Endo, Lupin,
Rising, and Wockhardt.

                                    June 3-4, 2014
                                GPhA CMC Workshop
                   Bethesda North Marriott Hotel, Bethesda, Maryland

Apotex:       Pradeep Sanghvi (Executive Vice President, Global R&D); Kiran Krishnan (Vice
              President, Regulatory Affairs); Chetan Doshi (Director of Formulation
              Development, Solid Dose)

Impax:        Marcy Macdonald (Vice President, Regulatory Affairs)

Mylan:        Dan Snider (Vice President, Morgantown RD)

Perrigo:      Richard Stec (Vice President Global Regulatory Affairs)

                                              15
          Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 16 of 26




Taro USA:      Scott Tomsky (Vice President, Generic Regulatory Affairs, North America); Siva
               Vaithiyalingam (Director, Regulatory Affairs)

Teligent:      Ann Howard, Senior Regulatory Affairs Associate

Teva:          Scott Tomsky (Generic Regulatory Affairs, North America); Siva Vaithiyalingam
               (Director, Regulatory Affairs)

Other Defendants with representative attendees: Actavis, Dr. Reddy’s, Fougera, Glenmark,
Heritage, Hi-Tech (subsidiary of Akorn), Lannett, Lupin, Morton Grove (subsidiary of
Wockhardt), Par, Sandoz, Sun, Upsher-Smith, and Zydus.

                                  September 16-18, 2014
                             LogiPha Supply Chain Conference
                                  Princeton, New Jersey

Actavis:       Wayne Swanton, Senior Vice President Manufacturing and Supply Chain; Priya
               Gopal, Associate Director, Strategic Planning

Perrigo:       Stuart Glickman, Executive Director Global Logistics

Sandoz:        Davis Mason, Serialization Global Support Lead; Dorris Michele, Director of
               Supply Chain; Hillel West, Director of Supply Chain

                           September 27 – October 1, 2014
                   HDMA 2014 Annual Board and Membership Meeting
                         Montage, Laguna Beach, California

Actavis:       Marc Falkin, Vice President, Marketing, Pricing and Contracts; Andrew Boyer,
               Senior Vice President, Generic Sales and Marketing;

Apotex:        Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
               Commercial Operations; James Van Lieshout, Vice President, Sales-Retail
               Division

Mylan:         John c. Poulin, Senior Vice President, North America National Accounts, James
               Nesta, Vice President of Sales

Teva:          Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christopher
               Doerr, Director, Trade Operations; David Rekenthaler, Vice President Sales, US
               Generics; Christine Baeder, Senior Director, Customer Operations

Zydus:         Marc Kikuchi, Senior Vice President, Global Generic Sourcing




                                              16
        Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 17 of 26




                                  October 27-29, 2014
                              GPhA Fall Technical Conference
                                  Bethesda, Maryland

Actavis:      Michael Kimball, Executive Director, Transdermal Development

Apotex:       Kiran Krishnan, Vice President, Regulatory Affairs

Impax :       Marcy Macdonald, Vice President Regulatory Affairs

Mylan:        Marcie McClintic Coates, Vice President and Head of Global Regulatory Affairs

Perrigo:      Richard Stec, Vice President, Global Regulatory Affairs

Teva:         Scott Tomsky, Vice President, Generic Regulatory Affairs, North America

Other Defendants with representative attendees: Breckenridge, Dr. Reddy’s, Fougera, Glenmark,
Heritage, Lannett, Lupin, Par, Sandoz, Sun, Taro, Teligent, Upsher-Smith, UDL, West-Ward,
Wockhardt, and Zydus.

                                    February 9-11, 2015
                                   GPhA Annual Meeting
                                   Miami Beach, Florida 4

Apotex:       Jeff Watson (President)

Mylan:        Rajiv Malik (President); Deborah Autor (Senior Vice President, Strategic Global
              Quality & Regulatory Policy)

Perrigo:      Joseph Papa (President, Chief Executive Officer, and Chairman); Douglas Boothe
              (President of Generics Division); Judy Brown (CFO); Ben Needham (Manager
              Corporate Development); Richard Stec (VP Global Regulatory Affairs)

Taro:         Ara Aprahamian (VP Sales & Marketing); Kim DiPadova; Xiaopin Jin

Teligent:     Jason Grenfell-Gardner, President and CEO

Teva:         Sigurdur Olafsson (President and Chief Executive Officer, Global Generic
              Medicines Group); Brian Rubenstein (Executive Counsel)

Other Defendants with representative attendees: Actavis, Akorn, Breckenridge, Dr. Reddy’s,
Endo, Epic, Glenmark, Heritage, Impax, Lupin, Par, Sandoz, Teligent, Upsher-Smith, West-
Ward, Wockhardt, and Zydus.

4
 2015 Annual Meeting Past Meeting Attendees, ASSOCIATION FOR ACCESSIBLE MEDICINES,
https://www.gphaonline.org/index.php/events/2015-annual-meeting-past-meeting-attendees.
                                             17
        Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 18 of 26




                                 February 16-18, 2015
                           HSCA National Pharmacy Forum
                  Marriott Waterside Hotel and Marina, Tampa, Florida

Actavis:      John Fallon, Executive Director of Sales

Mylan:        Lee Rosencrance, District Manager; Martin Wingerter, Director of National
              Accounts; Janet Bell, Director of National Accounts; Mark Pittenger, Senior
              Director of National Accounts; Cam Bivens, Director of National Accounts;
              Heather Paton, Vice President, Institutional Sales

Teva:         John Fallon, Executive Director, Sales; Brad Bradford, Director of National
              Accounts; Jeff McClard, Senior Director of National Accounts; Nick Gerebi,
              Director of National Accounts

West-Ward: Neal Gervais, National Account Director; Joseph Schrick, Director, National
           Accounts; Anthony Massaro, Associate Product Manager; Mark Zampella,
           Director, National Accounts; Brad Bradford, Director of National Accounts

                                February 22-25, 2015
             ECRM 2015 Retail Pharmacy Efficient Program Planning Session
                  Hilton Beach Golf Resort and Spa, Destin, Florida 5

Other Defendants with representative attendees: Akorn, Apotex, Epic, Impax, Lupin, Mayne,
Upsher-Smith, Wockhardt, Actavis, Dr. Reddy's, Heritage, Lannett, Par, Perrigo, Sandoz, Taro
Israel, Taro USA, Teligent, Teva, West-Ward, and Zydus.

                                 March 8-11, 2015
              HDMA Annual Distribution Management Conference and Expo
                                 Orlando, Florida

Actavis:      Thomas Napoli (Associate Director, Controlled Substance Compliance); Michael
              Reed (Director, National Trade Accounts); Paul Reed (Senior Director, Trade
              Sales and Development – US Brands); Mary Woods (Executive Director, US
              Order Management)

Apotex:       Malinda Baumer (Manager, Customer Support)

Breckendridge: Stephanie Puckly (Operations & Customer Service Manager)

Dr. Reddy’s: Heather Hovis (Transportation & Distribution Manager)


5
 EPPS Attendees: Retail Pharmacy Generic Pharmaceuticals, ECRM,
https://ecrm.marketgate.com/Events/Attendees.aspx?s=3610&rt=S
                                             18
          Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 19 of 26




Mylan:         Todd Bebout (Head of North America Supply Chain); Mark Gutmann (Senior
               Director, Global Serialization Program); Michael Marrone (Global Serialization
               IT Lead); James Matthews (Senior Direcotr, North American Distribution);
               Robert Teper (Director of Greensboro Distribution Center Operations); Amanda
               Tolbert (Director, NA Transportation and Import/Export Compliance)

Par:           Aladin Alkwhawam (Associate Director, Packaging); John Dec (Senior Manager,
               Supply Chain/Logistics Systems); Patricia Lipari (Director, Sales Operations);
               Richard Walton (Executive Director, Supply Chain Operations)

Taro USA:      Rick Lewellyn (Senior Manager, Customer Logistics and Returns)

Teva:          Christopher Doerr (Senior Director, Trade Operations); Robert Nelid (Associate
               Director, Customer Operations)

Upsher-Smith: Michael McBride (Associate Vice President, Partner Relations)

                                   April 14, 2015
                     HDMA 2015 Annual CEO Roundtable Fundraiser
                                New York, New York

Actavis:       Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
               Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts;
               Anthony Giannone, Executive Director, Sales

Amneal:        Tony Hodges, Vice President, Global Logistics; Gina McFarland, Logistics
               Supervisor; Corey Reece, Manager, Information Technology

Breckenridge: Stephanie Puckly, Operations & Customer Service Manager

Mylan:         Robert Potter, Senior Vice President, National Accounts and Channel
               Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, Head of
               Mylan Pharmaceuticals and Canada; Chrys Kokino, Head of Global Biologics
               Commercial; Frank Mullery, Head of Commercial Finance; James Nesta, Vice
               President Sales; David Workman, Vice President Strategic Pricing

Par:           Michael Altamuro, Vice President Marketing and Business Analytics; Jon
               Holden, Vice President of Sales; Paul Campanelli, CEO; Terry Coughlin, Chief
               Operating Officer; Steve Mock, Corporate Affairs; Joel Morales, Vice President
               Finance; Antonio Pera, Chief Commercial Officer; Brandon Rockwell, Executive
               Director, Business

Pfizer:        Melissa Cardenas, Senior Manager, Customer Service; Michael Mazur, Director




                                              19
        Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 20 of 26




Sandoz:       Anuj Hasija, Executive Director, Key Accounts; Victor Moreire, Director
              Contracts and Analytics; Ted Slack, Senior Director, US Managed Markets,
              Robert Spina, Vice President, Pricing

Teva:         Christine Baeder, Vice President, Customer Operations; Maureen Cavanaugh,
              Chief Operating Officer; Christopher Doerr, Senior Director, Trade Operations;
              Jeffrey Herzfeld, Senior Vice President, US Specialty Medicines Trade Relations;
              Adam Levitt, Senior Vice President, Global Commercial Operations.


                                  June 7-10, 2015
                     HDMA 2015 Business and Leadership Conference
                                San Antonio, Texas

Actavis:      Andrew Boyer (Senior Vice President, Generic Sales and Marketing); Marc
              Falkin (Senior Vice President, US Generics); Richard Rogerson (Executive
              Director, Pricing and Business Analytics, Sales Marketing Generics); Anthony
              Giannone (Executive Director, Sales); Brandon Miller (Executive Director Trade
              Relations), Michael Reed (Director, National Trade Accounts)

Apotex:       Jeffrey Hampton (Vice President, Commercial Operations); Beth Hamilton
              (National Sales Director); James Crenshaw (Director, National Accounts); Erin
              Organ (Director of Commercial Operations); Debbie Veira (Manager, National
              Accounts); Sam Boulton (Director National Account); John Crawford (Director
              National Account); Tina Kaus (Director National Account); Jim Van Lieshout
              (VP Market Access and Pharm. Strategy)

Aurobindo:    Julia Faria (Sr. Manager, Sales Operations and Contract Administration); Charles
              Rath (National Trade Relations Manager)

Breckenridge: Scott Cohon (Director of Sales); David Giering (Manager, Marketing & Trade
             Relations); Philip Goldstein (Director of National Accounts)

Camber:       Brett Barczak, Director, Corporate Accounts; Peter Romer, Sales Representative

Citron:       Susan Knoblauch (Director National Accounts); Laura Short (VP Sales); Karen
              Strelau (EVP Sales & Marketing)

Dr. Reddy’s: Victor Borelli (Senior Director, National Accounts); Joshua Hudgens (Director of
             Purchasing); Katherine Neeley (Associate Director); Patricia Wetzel (Senior
             Director, National Accounts); Jake Austin (Director National Accounts Rx
             Generics); Sherice Koonce (Director, Rx Pricing)

Glenmark:     Christopher Bihari, Director National Accounts



                                             20
          Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 21 of 26




Heritage:      Neal O’Mara (National Accounts Manager); Matthew Edelson (Associate
               Director, National Accounts); Jeff Glazer (CEO & Vice Chairman); Jason Malek
               (Senior VP Commercial Operations); Anne Sather (Director, National Accounts)

Impax:         William Ball, Senior National Sales Manager, Danny Darnell, Senior National
               Accounts Manager, Todd Engle, VP Sales and Marketing, Michael Grigsby,
               Senior National Accounts Manager, Italo Pennella, Trade Account Manager,
               Thomas Sammler, Director Sales Operations, Gary Skalski, Senior Director Sales

Lannett:       Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
               National Accounts; Grace Wilks, Director Sales and Marketing; Breanna
               Stillman, Sales Analyst

Lupin:         David Berthold, VP Sales US Generics, William Chase, Director, Managed
               Markets & Trade (Brand), Jason Gensburger, Director, Financial Services, Kevin
               Walker, National Account Manager, and Lauren Walten, Regional Sales
               Associate

Mylan:         Richard Isaac, Senior Manager, Strategic Accounts; John Baranick, Director of
               Trade Relations; Todd Bebout, Vice President, North America Supply Chain
               Management; Robert O’Neill, Head of Generic Sales, North America; Janet Bell,
               Director National Accounts; Sean Reilly, National Account Manager; Erik
               Williams, VP-NA Pricing; Lance Wyatt, Director, National Accounts

Par:           Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
               National Accounts; Christopher Neurohr, Director, National Accounts; Karen
               O’Connor, VP National Accounts

Pfizer:        Louis Dallago, Vice President, US Trade Group; Steve Di Pietro, Customer Team
               Leader Pfizer Consumer Healthcare; Hope Emerson, Director, US Trade Group;
               Paul Engel, Senior Director/Team Leader; Schnell Hart, Director, US Trade
               Group; Danielle Manderioli, Senior Manager, Trade Management &
               Communications; Matthew Muckler, Senior Director, National Accounts & Sales,
               Injectables; Alana Siller-Sikorski, National Account Director – Injectables; James
               Smith, National Accounts Director – Injectables; John Walsh, Director, US Trade
               Group

Rising:        Scott Goerner, Vice President, Sales; Paul Krauthauser, Senior Vice President,
               Sales and Marketing; Patricia MacBride, Director of National Accounts

Sandoz:        Arunesh Verma, Executive Director, Marketing; Anuj Hasija, Executive Director,
               Key Accounts; Kirko Kirkov, Executive Director, Key Customers; Sean Walsh,
               Key Account Manager; Kenneth Baker, Director, Managed Markets; Christopher
               Bihari, Director of National Accounts (Sales); Seth Coombs, Executive Director,
               Oncology Injectables; Steven Greenstein, Director of National Accounts (Sales);

                                               21
         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 22 of 26




              Jason Jones, Director Key Customer; Marco Polizzi, Head, Institutional Sales and
              Marketing; Arun Varma, Executive Director Marketing

Sun:          Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade Director,
              National Account Executive; Daniel Schober, VP Trade Sales, Steve Smith, Sr.
              Director Sales

Teva:         Theresa Coward, Senior Director, National Sales; Christopher Doerr, Director,
              Trade Operations; Cassie Dunrud, Associate Director; Andrew Boyer, Senior
              Vice President, Generic Sales and Marketing; Thomas Boyer, Director, National
              Accounts; Marc Falkin, Vice President, Marketing, Pricing, and Contracts;
              Christine [Bader or Baeder], Vice President, Commercial Operations; Brad
              Bradford, Director National Accounts; Nick Gerebi, Director National Accounts;
              Jeff Herberholt, Senior Manager, Regional Accounts; Jeff McClard, Senior
              Director National Accounts; Jason Nagel, Associate Director Trade Relations;
              Michelle Osmian, Director, Customer Operations; Nisha Patel, Director, National
              Accounts; Jessica Peters, Director National Accounts

Upsher-Smith: Joann Gaio, Senior National Account Manager, Trade, Scott Hussey, Senior VP
              Global Sales, Brad Leonard, Senior Director National Accounts, Michael
              McBride, Associate VP, Partner Relations, Mike Muzetras, Senior National
              Accounts Manager, David Zitnak, National Accounts Senior Director-Trade,
              Doug Zitnak, National Accounts Senior Director- Trade

West-Ward: Mark Boudreau, Executive Director of National Sales; Joseph Ruhmel, National
           Account Director; Steven Snyder, National Account Director

Wockhardt: Karen Andrus, Director of Sales, Scott Koenig, Vice President Retail Generics

Zydus:        Scott Goldy, Director, National Accounts; Marc Kikuchi, Senior Vice President,
              Global Generics; Maria McManus, Corporate Account Manager; Maria Bianco-
              Falcone, Senior Director Contracting; Kevin Green, Senior Director of Sales;
              Louis Pastor, Senior Director Trade Operations; Kristy Ronco, Vice President,
              Sales; Jodi Weber, Corporate Account Manager

                                      June 9-10, 2015
                                      GPhA Meeting
                                 North Bethesda, Maryland

Actavis:      Joyce Ann DelGaudio, Executive Director, Regulatory Affairs

Apotex:       Kiran Krishnan, Vice President, Regulatory Affairs

Impax:        Marcy Macdonald, Vice President Regulatory Affairs;



                                              22
        Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 23 of 26




Mylan:         Bryan Winship, Senior Director, Quality Management, Strategic Global Quality
               and Regulatory Policy, Daniel Snider, Vice President Research and Development,
               Timothy Ames, Vice President Global Strategic Regulatory Affairs, Dawn Culp,
               Vice President Global Regulatory Affairs Policy;

Perrigo:       Richard Stec, Vice President, Global Regulatory Affairs; and

Sandoz:        Nicholas Tantillo, Head, Policy and Regulatory Strategy

Teva:          Scott Tomsky, Generic Regulatory Affairs, North America, Siva Vaithiyalingam,
               Director, Regulatory Affairs

Other Defendants with representative attendees: Actavis, Citron, Dr. Reddy’s, Fougera,
Glenmark (through its parent Glenmark Pharmaceuticals Limited), Heritage, Impax, Lannett,
Lupin, Mylan, Par, Perrigo, Sandoz, Sun, Taro, UDL, Upsher-Smith, West-Ward, Wockhardt,
and Zydus.


                                September 27-29, 2015
                    HDMA 2015 Annual Board and Membership Meeting
                          Montage, Laguna Beach, California

Apotex:        Beth Hamilton, a. Director, National Sales; Jeffrey Hampton, Vice President,
               Commercial Operations; James Van Lieshout, Vice President, Sales, Retail
               Division; Steve Giuli, Director, Government Affairs

Mylan:         James Nesta, Vice President of Sales; Robert Potter, Senior Vice President, North
               America National Accounts; Anthony Mauro, Senior Vice President, North
               America; Robert Tighe, Head of Mylan Pharma.

Teva:          Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christine
               Baeder, Senior Director, Customer Operations; Andrew Boyer, Senior Vice
               President, Generic Sales; Marc Falkin, Vice President, Marketing and Pricing.

                                    November 2-4, 2015
                                GPhA Fall Technical Meeting
                                 North Bethesda, Maryland

Representatives of at least Defendants Perrigo, Taro, and Teligent attended.

                                    February 22-24, 2016
                                    GPhA Annual Meeting
                                      Orlando, Florida

Representatives of at least Defendants Amneal, Apotex, Impax, Mylan, and Perrigo attended.

                                               23
        Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 24 of 26




                                   March 6-9, 2016
                  HDMA Distribution Management Conference and Expo
                                 San Antonio, Texas

Apotex:       Malinda Baumer (Manager, Customer Support)

Amneal:       Matt Beals, Customer Liaison and Axway Track and Trace Administer

Aurobindo: David Palew (Director, Commercial Planning & Supply Chain)

Breckenridge: Bill Justice (Executive Director – Operations); Stephanie Puckly (Operations &
             Customer Service Manager)

Dr. Reddy’s: Heather Leone (Senior Associate, Transportation & Distribution)

Impax:        Robin Bartlett (Senior Director, IT Business Services); Gary Lerner (Supply
              Integrity SME)

Glenmark:     Lauren LaVista (Sr. Analyst Commercial Operations)

Mylan:        Jessica Saccoccio (National Account Manager); Joseph Shepherd (Head of N.A.
              Distribution Regulatory Compliance); Desiree Torek (Director)

Par:          Phillip Hulley (VP, Business Processes & Systems); Brian Magerkurth (SVP
              Supply Operations)

Perrigo:      Luma Raha (Global Operations Systems Program Lead); Roger Reimink (VP of
              Logistics & Supply Planning)

Teva:         Christopher Doerr (Senior Director, Trade Operations); Colleen McGinn
              (Director, DEA Compliance); Joseph Tomkiewicz (Manager DEA Compliance)

Upsher-Smith: Will Kopesky (Director of Supply Chain); Brad Leonard (Senior Director,
              National Accounts); Michael McBride (VP, Partner Relations); Morgan White
              (Sr. Director, Business Platforms)

                                April 11-14, 2016
                       MMCAP 2016 National Member Conference
                              Minneapolis, Minnesota

Mylan:        Mark Pittenger, Senior Director of National Accounts;

Perrigo:      Pete Hakenstad, National Account Manager;

Sandoz:       Christopher Bihari; Director, Key Customers;

                                             24
        Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 25 of 26




Teva:         Nick Gerbi, Director National Accounts; and

West-Ward: Elizabeth Guerrero, Director, National Accounts.


                                  June 12-15, 2016
                     HDMA 2016 Business and Leadership Conference
                             Colorado Springs, Colorado

Apotex:       Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
              National Sales Director; John Crawford, Director, National Accounts; David
              Rekenthaler, Vice President, Sales; James Van Lieshout, Vice President, Market
              Access and Trade Relations

Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Jinping McCormick, Vice
             President, Sales and Marketing; Cynthia Medalle, Head Sales and Marketing,
             Generics

Glenmark:     Christopher Bihari, Director National Accounts

Heritage:     Anne Sather, Director, National Accounts

Lannett:      Tracy Sullivan, Director, National Accounts; Breanna Stillman, Sales Analyst;
              Bili Giannone, National Account Representative

Mylan:        Michael Aigner, National Account Director; John Baranick, Director of Trade
              Relations; Janet Belli, Director, National Accounts; Thomas Boyer, Vice
              President, Business Development; Priscilla Lanham, Associate Manager

Par:          Joe Cappello, Director, National Accounts

Sandoz:       Kirko Kirkov, Executive Director, Key Customers; Sean Walsh, Key Account
              Manager; Joe Hodge, Director, Key Customers; Sanket Shah, Manager, Customer
              Operations; Jason Jones, Director, Key Customers

Sun:          Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade Director,
              National Account Executive

Teva:         Theresa Coward, Senior Director, National Sales; Christine Baeder, Vice
              President, Commercial Operations; Sal Cuomo, Director, Trade Relations, Brand
              Pharmaceuticals; Nick Gerber, Director, National Accounts

West-Ward: Joseph Ruhmel, National Account Director; Christopher Bonny, Executive
           Director, Commercial Business Development; Neal Gervais, Director, National
           Accounts; John Kline, National Account Director

                                              25
         Case 2:20-cv-00695-CMR Document 1-1 Filed 12/27/19 Page 26 of 26




Zydus:        Linda Andrews, Chargeback Operations Manager; Maria McManus, Corporate
              Account Manager; Kevin Green, Associate Vice President, National Accounts;
              Louis Pastor, Senior Director Trade Operations; Kristy Ronco, Vice President,
              Sales

                              September 25-28, 2016
                  HDMA 2016 Annual Board and Membership Meeting
                          Sulphur Springs, West Virginia

Apotex:       Steve a. Giuli, Vice President, Government Affairs; David Rekenthaler, Vice
              President, Sales

Mylan:        John Poulin, Senior Vice President, North America National Accounts, James
              Nesta, Vice President of Sales; Patrick Weaver, Head of Strategic Government
              Sales; Robert Tighe, Head of Mylan Pharmaceuticals

Teva:         Jessica Peters, Director, Trade Relations; Theresa Coward, Senior Director, Sales
              and Trade Relations

Zydus:        Michael Conley, Vice President, Wholesaler Channels




                                              26
